                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID LEE CRAMER                                      )
                                                      ) No. 18-865
         v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY



                                          OPINION AND ORDER

                                                   SYNOPSIS

         Plaintiff filed an application for supplemental security income benefits, alleging mental

and physical impairments. His application was denied initially, and upon hearing by

Administrative Law Judge (“ALJ”) Wordsworth. The Appeals Council denied Plaintiff’s request

for review. On appeal, this Court remanded the matter for further proceedings, by Order dated

May 5, 2015 at W.D.Pa. Docket 14-1464 (“May 14 Order”). A supplemental hearing took place

on January 14, 2016, and ALJ Kaczmarek denied Plaintiff’s application.1 The Appeals Council

denied his appeal, and the present action followed. Before the Court are the parties’ Cross-

Motions for Summary Judgment. For the following reasons, Plaintiff’s Motion will be denied,

and Defendant’s granted.

                                                      OPINION

    I.        STANDARD OF REVIEW

         Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review



1
 Unless otherwise indicated, all references to the ALJ’s decision refer to the most recent decision of ALJ
Kaczmarek.

                                                          1
the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).

Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

       A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947).     Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).




                                                 2
Nonetheless, I am not required to read the ALJ’s opinion “in a vacuum.” Knox v. Astrue, No.

No. 9-1075, 2010 U.S. Dist. LEXIS 28978, at *22 (W.D. Pa. May 26, 2010).



   II.      THE PARTIES’ MOTIONS

         Plaintiff lodges several overlapping challenges to the ALJ’s decision. He contends that

the ALJ erred in failing to consider Listing 12.02; failing to order a neuropsychological

consultative exam; omitting reference in the residual functional capacity (“RFC”) or vocational

expert (“VE”) hypothetical to intellectual functioning, moderate limitations opined to by Dr.

Schiller, leg pain, and migraines; relying on the VE testimony; and crafting the RFC.

         In terms of the Listings, this Court’s May 14 Order remanded the matter solely for the

purpose of further consideration of the limitations opined to by Dr. Schiller. As the ALJ stated,

no further evidence was offered regarding the Listings, and the conclusions of ALJ Worsdworth

regarding the Listings was not a subject of remand that required reconsideration. The ALJ did

not err in failing to further consider the Listings. While the ALJ noted two severe impairments

not previously found by the initial ALJ decision, that alone does not obligate a consideration of

particular Listings. See, e.g., Zerrilla v. Comm'r of Soc. Sec., No.11-191, 2012 U.S. Dist. LEXIS

109916, at *16 (D. Vt. July 6, 2012). As Defendant notes, the paragraph B and C criteria of

Listing 12.02 are identical to those of the Listings considered by the first ALJ, and the present

ALJ referred to those criteria; no further consideration was required.

         Regarding the failure to order additional consultative exams, and Plaintiff’s related

contentions regarding the ALJ’s assessment of the opinion of one-time examiner Dr. Groves, I

find no error. A consultative examination is required when the evidence as a whole is insufficient

to support a decision. Martinez v. Colvin, No. 13-5415, 2015 U.S. Dist. LEXIS 106452 (E.D.



                                                  3
Pa. Aug. 13, 2015). Plaintiff, who has been represented by counsel at all pertinent times, fails to

adequately and specifically explain how the record was deficient such that additional

examination was required. Moreover, the ALJ did not substitute a lay opinion for that of Dr.

Groves, in relation to the IQ testing performed by Dr. Groves or otherwise. As stated in this

Court’s May 14 Order, the first ALJ did not err in assessing the IQ testing; here, the ALJ looked

to Plaintiff’s other intellectual ability testing, alongside the entire record, and also carefully

considered the IQ score arrived at by Dr. Groves. He did not reject the IQ scores based on

speculation or other impermissible factors. The ALJ’s approach was sufficient.

        Plaintiff also challenges the ALJ’s RFC. The ALJ arrived at an RFC of light work, with

many restrictions. Those restrictions included, inter alia, the following: a static low stress

environment that involves only simple decisions and infrequent changes, and where those

changes that did occur would be explained and/or demonstrated and could be learned in thirty

days or less; no fast paced, strict production, or time quotas; and only occasional interaction with

the public. The RFC also states that Plaintiff cannot operate foot controls or push/pull with

lower extremities, cannot kneel, crawl, or climb ladders, ropes, or scaffolds, and can occasionally

balance, stoop, crouch, and climb ramps or stairs. It further limits his exposure to environmental

conditions such as heights and extreme temperatures, and exposure to factors such as fumes,

odors, and dust.

        The RCF is an administrative finding reserved for the ALJ, and is to be based on all of

the relevant evidence. See Cummings v. Colvin, 129 F.Supp.3d 209, 214-15 (W.D. Pa. 2015).

Here, the ALJ carefully and adequately assessed Dr. Schiller’s opinion, and incorporated the

credited limitations into the RFC. He explained his interpretation of each limitation opined to,

and the manner in which it was translated into the RFC and the hypothetical question posed to



                                                   4
the VE. Further, the RFC’s limitations address Plaintiff’s physical and mental conditions and

subjective complaints, based on the ALJ’s competent assessment of the record evidence and

Plaintiff’s credibility. Non-exertional limitations of the type present here have been found to

accommodate borderline intellectual functioning. E.g., Hewitt v. Colvin, No. 3-104, 2015 U.S.

Dist. LEXIS 34889, at *25 (E.D. Mo. Mar. 20, 2015). The hypothetical question posed to the

VE, in turn, properly addressed the RFC. Plaintiff’s contentions to the contrary are unpersuasive,

and I find no error.

       I have assessed all of Plaintiff’s remaining contentions and suggested challenges,

alongside the ALJ’s decision and the parties’ briefs. Under applicable standards, the ALJ’s

decision is adequate and remand or reversal is not warranted.

                                            CONCLUSION

       In conclusion, the Plaintiff’s Motion will be denied, and Defendant’s granted. An

appropriate Order follows.



                                                     BY THE COURT:



                                                     _____________________________

                                                     Donetta W. Ambrose
                                                     Senior Judge, U.S. District Court
       Dated: 8/22/19




                                                 5
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID LEE CRAMER                      )
                                      ) No. 18-865
      v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY


                                     ORDER

      AND NOW, this 22nd day of August, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED and Defendant’s GRANTED.



                                      BY THE COURT:


                                      _____________________________
                                      Donetta W. Ambrose
                                      Senior Judge, U.S. District Court




                                         6
